IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-10354
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  versus

                             DAVID W. ELSER,

                                               Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:00-CR-240-1-E
                        --------------------
                          February 28, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent David W.

Elser has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).         Elser has

filed a response.       Our independent review of the brief, Elser's

response,   and   the    record   discloses    no   nonfrivolous   issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.       See 5TH CIR. R. 42.2.     Elser's motion for

appointment of substitute counsel is DENIED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.